DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claim 14 directed to a species non-elected without traverse.  Accordingly, claim 14 has been cancelled.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 is allowable. The restriction requirement between Groups  as set forth in the Office action mailed on 06/03/2021, has been The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/03/2021 is \withdrawn\.  Claims 4, 6, 8, & 20 , directed to species a, b, c, & d and Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 15-20 are allowed over the prior art of record in light of the amendments and arguments submitted in Amendment filed on 01/12/2022.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed multi-layer bladder.
The closest prior art of record is Luntz et al (‘Functional Exploration of Constrained-Layer Inflatable Active Architectures’ NPL cited in IDS). Similar to the claimed invention, Luntz discloses a multi-layer bladder with a first and second bladder layer and a mask with apertures, and a second bladder layer bonded to the first bladder layer within the apertures in the mask and where the mask is not present between the first and second bladder layers, wherein the mask is configured to present the bonding of the second bladder layer to the first bladder layer where the mask is present. Luntz does not explicitly disclose a fluid channel located between the first and second bladder layers and that extends to the mask from an outer edge of the multi-layer bladder, and further does not disclose a plurality of apertures wherein the apertures are equidistant from each other, circular, and the same size. 
Some of these features are known individually from other prior art references, such as Abaziou (EP2689974A1) who discloses a fluid channel located between the first and second bladder layers and that extends to the mask from an outer edge of the multi-layer bladder, and further discloses a mask with slits (but not apertures, since the slits are just gaps in the mask layer but not a closed space that forms an aperture). Thus, the prior art as a whole fails to disclose the totality of the claimed invention. 
Specifically, the prior art as a whole fails to disclose a plurality of apertures wherein the apertures are equidistant from each other, circular, and the same size. In the absence of further prior art guidance, it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons, the invention is deemed non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712